Citation Nr: 0404614	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2001 and 
October 2002 by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In January 2001, service connection for PTSD was granted by 
the RO and a 50 percent disability rating was assigned.  The 
effective date for the award was February 20, 1997.  The 
veteran was notified of the action, and in response to that 
notification, the veteran filed a notice of disagreement.  
Shortly thereafter, the veteran submitted a claim for a total 
disability rating based on individual unemployability.  This 
claim was also denied by the RO and the veteran has appealed 
that action also.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) [38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)] was enacted.  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued statements of 
the case (SOC) in October 2001 [PTSD claim] and September 
2003 [TDIU claim].  A review of the SOCs does not reveal a 
complete reference to the VCAA nor does it show that the 
appellant was notified of the evidence he needed to supply 
and what VA would do in order to assist him with his claim.  
In other words, while reference was made to the statutes, a 
complete discussion as noted above was not accomplished.  
Additionally, with respect to the TDIU claim, there is no 
VCAA letter in the claims folder.  Moreover, while a VCAA 
letter was issued in April 2002 concerning the veteran's 
increased evaluation claim, a review of that letter shows 
that it is incomplete.  That is, under the paragraph 
annotated as "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want", there is no 
information provided to the veteran.  Instead, the area is 
blank.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the claims folder reflects that the veteran has 
submitted a claim for benefits to the Social Security 
Administration (SSA).  However, there is no indication in the 
claims folder that the SSA has been contacted with respect to 
the veteran's claim.  Since the VA has been given notice that 
the veteran has applied for SSA benefits, and is in fact, in 
receipt of said benefits, those records must be obtained and 
associated in the claims folder.  See Lind v. Principi, 3 
Vet. App. 443, 494 ("When . . . VA is put on notice . . . of 
the existence of SSA records, . . . VA must seek to obtain 
those records before proceeding with the appeal."); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).  These records must be obtained because they 
may provide additional insight into the veteran's psychiatric 
disability and his ability to obtain and maintain gainful 
employment.  Thus, the claim must also be returned to the RO 
for the purpose of obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.  

Additionally, in written correspondence received in September 
2003, the veteran indicated that he would appear for another 
hearing before a Decision Review Officer at the RO.  In this 
regard, the Board notes that the veteran presented testimony 
at a hearing on appeal before a Decision Review Officer in 
December 2001.  As such, clarification regarding his hearing 
request is necessary.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues of an increased 
evaluation and a TDIU.  

2.  The RO should contact the veteran and 
ask that he clarify whether he desires 
another hearing before a Decision Review 
Officer in reference to the issues on 
appeal.  If so desired, schedule him for 
such a hearing in accordance with 
applicable law.

3.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment since January 2003, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

4.  The RO should obtain from Social 
Security Administration the records 
pertinent to the veteran's disability 
claim as well as the medical records 
relied upon for that determination.  Only 
those records that are not already 
included in the claims folder should be 
requested.  All records obtained should 
be added to the claims folder.  

5.  Following completion of the above 
development, the veteran should be 
afforded an examination by a psychiatrist 
in order to determine the nature and 
extent of his current service-connected 
PTSD.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner is requested to evaluate and 
describe in detail the effect the 
veteran's service-connected PTSD may have 
on his industrial capability.  In 
addition, the examiner should provide a 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.  

The RO should specifically inform the 
veteran that a failure to report for the 
examinations may result in an adverse 
action against his claim.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



